One-minute speeches (Rule 150)
The next item is one-minute speeches on matters of political importance.
(CS) Mr President, it is now 19 months since Canada suddenly and unilaterally introduced visa requirements for citizens of the Czech Republic, which, as a Member of the EU, is not allowed to introduce a reciprocal visa requirement for all Canadians. President Barroso immediately stated that it was a Union and not a bilateral issue, but Commissioner Malmström is unfortunately not addressing it as a priority, but only passively monitoring the bilateral negotiations. In response to my intervention, the Council said that the Union is not discussing reciprocity, as it has not yet received any proposals from the Commissioner. Czech citizens are thus de facto second class citizens of the EU as far as their rights are concerned, and it is surprising that Canadians continue to travel to the Czech Republic without visas.
I would like to point out that the tardiness of the Commission also increases the risk that the Czech Republic will delay ratification of agreements between the Union and Canada. It has no other option for defending the rights of its citizens, since the EU is failing to put pressure on Canada. I would therefore like to demand, together with you, that the Commissioner deals with Canada without delay, and also stands up for Romania and Bulgaria. Are a common visa policy and the principle of solidarity no longer European values? Is the Commissioner aware of what is at stake today?
(RO) Mr President, the taking of psychotropic and psychoactive substances, which generally lies in a legislative grey area, is having much more harmful effects than the drugs which are currently known. These substances are frequently encountered in Europe in dream stores and are known as 'ethnobotanicals', a term invented to make drug dealing and taking seem harmless.
Countries like Poland, Israel, Sweden, Denmark, England and Germany have already banned a considerable number of substances identified as psychotropic and psychoactive. The substances available on the market, although not included in the list of banned substances, are very difficult to control, making it impossible for medical staff to provide assistance as the chemical combinations used have unknown reactions. The only measure that we can take is to ban these stores from operating, after which we need to focus our efforts on halting the online sale of these substances.
(EL) Mr President, the continuing crisis in the euro area has brought all of us - European institutions, Member States and political leaders - face to face with our responsibilities. We must take the initiative away from the markets; we must provide an integrated and convincing response to the crisis by supplementing - not replacing or overlooking - the responsibilities that the Member States have assumed to honour their obligations. Within this context, high-profile Europeans, political parties, the public in their demonstrations and European trade unions are arguing that Eurobonds can play a key role in overcoming the debt crisis and safeguarding the stability of the euro.
I should therefore like to point out that the Council needs to respond immediately to the demand formulated by the European Parliament in its resolution of 16 December 2010 and send a clear signal to the European Commission, so that it can study the matter in detail and submit specific proposals.
Mr President, I rise to make a statement about the plight of hundreds of thousands of airline passengers in Europe in the 10 days before Christmas and the chaos in the arrangements for transporting them and their baggage to their intended destinations. The failure of our airlines and our airports to deal with a few centimetres of snow in a few Member States caused devastating delay, disruption and despair for travellers.
I call on Parliament's Committee on Transport and Tourism, the Union's Transport Commissioner and transport ministers in the Council to conduct an inquiry into the disruption, to make provisions to prevent its recurrence, to ensure that those affected are properly compensated, and to study a sharing of the burden of compensation in future between the airline companies and others involved, such as airport operators.
Unusual snowfalls and uncommonly low temperatures, as predicted in 2009 by the Potsdam Institute, arise from the melting of the Arctic ice cap. They will become more frequent. We cannot prevent them, however much we must try to limit them, but we can - and we must - be prepared for them.
(PL) Mr President, the special commission investigating the cause of the crash of a Polish aircraft near the Russian town of Smolensk on 10 April last year has published the conclusions of its report in Moscow. In the disaster, the President of Poland was killed, along with 96 other passengers, including many of the most important people in the country. The report is absolutely scandalous. It contains numerous lies, and clearly shifts responsibility for the disaster onto the Polish side, completely ignoring the serious errors made on the Russian side, such as the improper way in which the flight controllers in the Smolensk control tower guided the aircraft during its descent. In the report, the Russian side has not taken account of a great many of Poland's comments - 20 pages of comments have simply been ignored. This is a most unsatisfactory state of affairs, and the European Union should look into it.
(PT) Mr President, 2010, which was declared the European Year for Combating Poverty and Social Exclusion, is over. It was a year in which the European Union, with unprecedented cynicism and hypocrisy, implemented policies and guidelines that resulted in the significant increase in poverty and social exclusion that we can see today.
The state budget for 2011 in Portugal, drawn up and approved under enormous pressure and applause from the European Union, will lead the country into economic recession and a complete regression on the social level, with a rise in unemployment to record levels and widespread poverty and social exclusion.
Added to all that are the unacceptable levels of pressure and blackmail to which the country has been subjected over the past few weeks and to which we strongly object here: the increasingly bullying tones of financial capitalism and the institutions in its service to force the country and its people to submit to and accept injustice and plundering, to accept the draining of the country's resources into the pockets of the financial capitalists.
One thing is certain: we can expect a year of much fighting if they continue on this path.
Mr President, with regard to Article 18 of the Universal Declaration of Human Rights, and to Article 10 of the Charter of Fundamental Rights of the European Union, I was informed that, on Christmas Day, a massive abuse of religious freedom took place in the Church of St. Synesios in the occupied town of Rizokarpaso.
The so-called authorities, supported by Turkey, had stopped the Saturday service on the pretext that no application had been made to hold the mass that day, although according to the Church of Cyprus, such permission was requested at the beginning of December, as has been the case for the last 36 years.
Mr President, I strongly encourage you to take the appropriate steps to guarantee religious freedom on the soil of a European Union Member State.
Mr President, on Christmas Day, the Turkish Security forces in Rizokarpaso, in the occupied part of Cyprus, interrupted by force the Christmas mass being celebrated by the few remaining - elderly - Christians there, evicted the priests from the church and ordered the congregation to leave. The excuse was that they had been given written permission for Sunday mass, but that Christmas was on a Saturday.
Demanding written permission for mass is a restriction of the freedom of religion in itself, let alone to interrupt a Christmas Day mass on the grounds of a petty bureaucratic excuse - all this in a Member State of the Union, by ordinance of a country aspiring to join it.
Under the Vienna Agreement, 12 000 Greek Cypriots enclaved in the Karpass Peninsula were allowed to live there after the Turkish invasion. Today there are 300. Now you understand why.
(SV) Mr President, I believe it would be extremely worthwhile for the EU to start an inter-faith dialogue from the highest level. I would like to see the EU attempt to get Turkey to host such a dialogue. We all know how Christians are treated throughout the world - in various different places in the Middle East, the Copts in Egypt, Christian Iraqis in Iraq and so on. It is my firm view that we cannot simply report on this and hear about it and watch it happening; we must do something tangible.
The first thing we need to do as far as I can see is to establish a dialogue. It would be very worthwhile if Turkey, with the bridge-building spirit that I believe exists there, in spite of everything, was able to host this type of dialogue. This is about Jews, Christians and Muslims. Let us establish a broad inter-faith dialogue under the auspices of the EU.
(FR) Mr President, in Iraq and in Egypt, the Christians say that they are truly suffering. Soon, ladies and gentlemen, there will no longer be any Christians on the lands that gave birth to Christianity. As was said a few moments ago, in Turkey, a secular Muslim country and a country which is knocking at our door, 20% of the population were Christian 100 years ago; today, the figure is less than 1%.
The movement which we are witnessing is, in fact, a groundswell. The Arab and Muslim world is persecuting its Christians, condemning them, preventing them from converting, punishing them and killing them. We are clearly seeing Islam becoming a state religion. The result is there for everyone to see - Christianity is the most persecuted religion in the world.
Yet, ladies and gentlemen, defending Christians in the Middle East increases the chances of counterbalancing the rise of Islamic extremism. The presence of Christians everywhere is a balancing factor. Therefore, we really must defend it.
I genuinely wonder, ladies and gentlemen, where the human rights defenders have gone who are happy, as we are, that the West is secular and pluralist, and who shamefully avert their gaze before a Middle East that, little by little, is being reserved for a single religion.
(FR) Mr President, ladies and gentlemen, the Hungarian Government decided, at the close of 2010, to stop subsidising the institute for young children established in Budapest by Emmi Pikler.
This Hungarian scientist created the centre to develop scientifically-based teaching methods for very young children. The effectiveness of these methods for the psychomotor development of children has been internationally recognised. Institutions for young children based on this model have proliferated across Europe, including in my own city in Belgium.
It is a shame that, at the end of the European Year for Combating Poverty - in particular, child poverty - Hungary is sending out this kind of signal. This decision is surprising given the international influence of the Pikler Institute and the fact that the Hungarian administrative authorities have said that they want it to keep going. I therefore wonder, although I am not biased in any way, about the motives behind this decision by the Hungarian Government.
Mr President, I would like to express concerns over the agreement between the EU and Morocco. The future of the agriculture sectors in the Euro-Mediterranean countries will be seriously affected if this agreement remains as it is now.
We have to open our borders and reach an agreement with the European agricultural sectors, and not one behind their backs. The Commission has carried out studies that clearly show that the Euro-Mediterranean countries will be the most negatively affected by the EU-Morocco Agreement.
I would not ratify this agreement without the inclusion of some clauses concerning the labour market, the social dimension and the environment in Morocco. If we do nothing, it is our farming activity and food chain industry that will risk losing out, especially in the Euro-Mediterranean countries. These are the concerns I wanted to share with you tonight.
(FR) Mr President, like several of our fellow Members, I wanted to address the issue of the persecution of Christians throughout the world, particularly Christians in the Middle East.
I do not need to remind you about the horrible acts that have been perpetrated recently. I would like to say again quite solemnly that defending Christians in the Middle East and across the world, and calling for religious freedom and diversity of beliefs, means calling for freedom, democracy and human rights, which are values at the heart of the European project, and which are also, of course, universal values - or at least, all of us here believe so.
It is really time now to move beyond indignation, emotion and solemn condemnations; to move from words to action. I therefore urge the European Union authorities - the High Representative for Foreign Affairs and Security Policy, but also all our leaders and the Ministers of Foreign Affairs - to take specific measures and introduce a specific and concrete action plan to make respect for religious diversity and the fight against all forms of religious persecution a priority.
(HU) Mr President, ladies and gentlemen, until last May, a coalition of socialists and liberals had been in power in Hungary for eight years. Throughout those eight years, democracy continued to grow weaker, human rights violations became endemic, and the freedom of the press was increasingly curtailed. Neither the European socialists nor the European liberals had anything to say about this. Last May a sweeping majority of Hungarian citizens voted against this social-liberal government and, in a landslide election unprecedented in Europe, voted into power a Fidesz-Social Democrat government. At the end of last year, this government adopted a new media law that guarantees freedom of the press. These are the circumstances under which Hungary and the Hungarian Government currently holding the EU Presidency are being fiercely attacked. This double standard cannot be reconciled with European values and we must speak out against it.
(SK) Mr President, three years ago, the Schengen area expanded to include new member countries. Restrictive measures are still in place, however, on the borders between old and new Member States.
For example, on the border crossing of Rusovce - Kittsee, which is a highway crossing between Slovakia and Austria, the Austrians are imposing a tough speed limit of 30 km/h. At the same time, the crossing is still narrowed dramatically by a concrete barrier.
It is by no means exceptional for regular speed checks to be imposed on passing vehicles at this border, as well as frequent police checks on documents and vehicle luggage.
Schengen membership surely means the free movement of people and goods. A person should notice that he is crossing an EU Member State border only from a standard information board. The previously mentioned behaviour, which does not only apply to Austria, is a violation of the Schengen rules, and the European Commission should mount a principled response to it.
(PL) Mr President, previous speakers have talked about discrimination against Christians. I, too, would like to talk about a certain form of deprecation of some countries in Europe. Over the past couple of weeks, at the outset of the Hungarian Presidency, a great many critical words have been said about the Hungarians, and very often these words have been unfounded and unjustified. Unfortunately, besides the words of the Minister for Foreign Affairs of Luxembourg, other words, which were also very unfair and which were, I think, offensive to the Hungarians, have come from the mouths of politicians of this House, including from Mr Schulz. I think this is a symptom of a certain belief that the Member States of the European Union are divided into categories of 'better' and 'worse'. The better ones are those which have been here for a long time now, and the worse ones are those which have only been here since 2004.
I think that this kind of discrimination should end, and that everyone needs to get used to the fact that the new Member States are full members of the European Union - this is necessary particularly in this Chamber. Therefore, I would ask that those people in this Chamber who permit themselves to indulge in this type of discrimination should be disciplined and punished.
(HU) Mr President, along with many others, I also welcome Hungary's EU Presidency. It fills me with pride that this Central European Member State is the third amongst the 2004 accession states to have the opportunity to carry out this honourable and responsible mission. There is no doubt that Hungary has always been on the frontline in the fight for democracy. Who would ever question 1956, 1989 or the autumn of 2006? This is why I am extremely shocked by the negative campaign launched by certain political forces against the current EU President, including under the pretence of the Hungarian media law. It is completely obvious that this is not a question of legislation but of an attack by political losers. They are the ones who are attempting to corrode the unified European spirit. As for the map of Hungary depicted on the cultural history carpet, I would just like to say that those who cannot face history cannot see clearly the future either. Just as the people of France, Germany or Poland can speak about their nations' past, so can those of Hungary. I consider it an irresponsible and dangerous act to discredit our presiding country, particularly at a time when the need for the closest collaboration is greater than ever.
(EL) Mr President, ladies and gentlemen, Greece is the main gateway for illegal immigrants into the whole of Europe. According to Frontex, 90% of illegal immigrants who come to Europe enter via Greece.
Greece therefore faces a massive crisis as far as this issue is concerned. The Greek Government recently announced its intention to build a fence along our land border with Turkey. One asks oneself if such a solution suffices as a strategy to help to resolve the problem. Of course, it does not. However many fences we put up, whatever efforts we make, we need a global strategy and solidarity between the European states. If we are to get off on the right foot, the first thing we need to do is to establish solid cooperation on these issues with Turkey, as the basic country of origin.
We are still waiting for an EU-Turkey agreement to be signed. As we all know, it takes eighteen months to two years to achieve and then apply an agreement; until then, therefore, let us apply the bilateral agreement which has existed with Greece since 2002, as other countries in the south have done to resolve the problem.
Mr President, next week, all across the world, people will be celebrating the life of Scotland's national poet, Robert Burns. As many of you know, a central part of a Burns supper is a haggis.
Currently, there is a ban in the USA on importing Scottish haggis, yet one in three Americans claim Scottish ancestry and would like to try some authentic Scottish haggis. What action can the Commission and the Council take in their transatlantic dialogues to put Scottish haggis back, not just on the agenda, but also on the menu when it comes to American traditional Scottish Burns suppers?
(IT) Mr President, ladies and gentlemen, on 13 and 14 January, a referendum was held at the Fiat plant at Mirafiori in which both blue- and white-collar workers were asked to vote for or against the recovery plan for the plant in Turin.
The plan is based on a new collective agreement that undermines workers' fundamental rights relating to illness and strike action, and even the midday break during eight hours' work on an assembly line. The referendum is illegitimate because the chief executive officer, Mr Marchionne, has threatened workers that if the agreement is rejected, the business is likely to abandon manufacturing in Italy and move elsewhere.
This strategy of fear, of unbridled capitalism without consideration for rules or rights, was supported by the government and even by much of the Democratic Party, an opposition party that has its roots in the Italian Communist Party. The only unions to oppose the agreement were the Italian Federation of Metalworkers (FIOM) and the Italian General Confederation of Labour (CGIL), and they were ousted from the union representation.
In any case, the referendum passed with just 54% of the votes. As a result of this agreement, workers' rights in Italy have slipped back several decades. Europe should know this and bear it in mind.
(EL) Mr President, I should like to raise the question of the worrying situation in Mediterranean partner countries and the impact that this situation may have on our relations and on security and prosperity in the region.
This afternoon, we debated the serious reversals in Tunisia. There is social unrest in countries in the Maghreb and Mashreq, with renewed political instability in Lebanon and the continuing stalemate in the peace process. We must pay serious heed to this situation, because the Mediterranean countries are partner countries, not just neighbouring countries.
May I remind you that, since 1995, Tunisia has received direct aid of over EUR 1 billion, in addition to soft loans from the European Investment Bank, and that we have programmed large sums in direct aid up to 2013.
I should like to make a suggestion. We need a serious multilateral debate, in order to take stock of our relations and consider the prospects and the procedures we need to follow, and I call on the High Representative to present an integrated neighbourhood plan, within the framework of the Union for the Mediterranean, so that these crises can be addressed together with the partner countries.
Mr President, in December, Commission President Barroso told me by letter that his meeting with President Nazarbayev last October would help advance respect for human rights in Kazakhstan. The same was said about granting Kazakhstan the chair of the OSCE in 2010 and holding a major OSCE summit in Astana in December. However, world leaders had scarcely left that summit when it was announced that a referendum was to be held in March to cancel the presidential election in 2012, thus keeping Nazarbayev in power until 2020.
Harassment of the opposition press and of human rights defenders is being stepped up. Activists from the left-wing movement 'Kazakhstan 2012' are being harassed and jailed.
I demand that the EU stop boosting the Nazarbayev dictatorship. The independent trade union and social movements in Kazakhstan must be fully supported so that they can lead mobilisation to end this dictatorship - just as people power in Tunisia ended the Ben Ali dictatorship - and put in place structures to bring the wealth of Kazakhstan into the democratic ownership of the majority.
(HU) (the speaker's microphone was switched off and the beginning of the sentence is inaudible) ... extraordinary meeting of the Commission. The topic could not have been anything other than the Hungarian media law. I could not believe my ears when influential socialist and liberal fellow Members demanded that the EU launch so-called serious infringement proceedings - the most severe of available sanctions - against Hungary, the holder of the current EU Presidency. Neither this, nor any other type of sanction, had been imposed between 2002 and 2010 when the socialist and liberal regime in Hungary violently broke up every single protest, summarily imprisoned hundreds of people, fired bullets into people's eyes and caused severe injuries. If, after all this, the European Union launches infringement proceedings against the current Hungarian Government and state, it will finally open the eyes of those who have ever had any illusions concerning the European Union's attitude towards Hungary, and I believe that the Hungarian nation will demand our secession from the European Union, and there will be some who will follow our example.
Mr President, I also want to raise the issue of respect for religious freedom for all, without discrimination, because this is a basic human right.
That human right was violated in my country for the few Christians attending Christmas mass at the church of Agios Synesios in the occupied village of Rizokarpaso.
The so-called police of the Turkish occupying regime entered the church and forced the priest to terminate the Christmas Day service and then forced the enclaved Greek Cypriots attending the mass to evacuate the church.
The European Parliament must strongly condemn such actions, which reveal the ugly and oppressive face of the Turkish occupation of the northern part of Cyprus, in violation of European law and human rights and the Third Vienna agreement of 1975.
The EU must stop Turkey and its subordinate local administration in the occupied part of Cyprus from committing further violations, and from continuing the ethnic cleansing of the remaining 300 Christian Greek Cypriots.
Mr President, the Food Supplements Directive was adopted in 2002 but, almost nine years later, it has still not been fully implemented. The Commission has yet to produce a proposal to harmonise the maximum amounts of vitamins and minerals that can be included in food supplements as required by the directive. This failure means that companies have to produce multiple product formulations to comply with different national laws. This is unfair and expensive, especially as a scientific model for setting maximum amounts is available. The Commission itself cited this in a paper in 2006.
It begs the question of why the proposal has not been produced? Perhaps, to paraphrase Robbie Burns, whom somebody mentioned a minute ago, 'The best laid plans of mice and men and the Commission gang aft agley'. It needs to happen very soon, because EU legislation is intended to make it easier for companies to compete in the internal market by standardising requirements. The sooner it happens, the better. I urge the Commission to get a move on.
(BG) Mr President, ladies and gentlemen, the Bulgarian public has recently witnessed a series of publications about the use of special surveillance equipment to eavesdrop on people in high government positions. Who divulged this information, where it came from, and whether it is true remains unknown, and nobody has taken responsibility for publicising it.
The government's clearly stated desire for reform and the fight against organised crime, its unwillingness to be influenced by the former State Security Service, and the fact that this year, Bulgaria will be holding presidential and local elections, were the trigger for this campaign, which created tension and sowed mistrust in those in power. The only circles who have an interest in this state of affairs are those who nurtured and benefited from the blurred distinctions between criminality and the state. They are now seeking to avenge their hurt interests.
I would like to assure you that Bulgaria is governed by the rule of law, that methods of this kind are only used by the authorities within the scope of the law, and that the governing coalition will proceed along its road to reform and not allow illegitimate interests to undermine the fight against crime.
(BG) Mr President, in recent months, there has been growing concern in Bulgaria in the escalation of the use of special surveillance methods. However, there is another aspect to this problem: eavesdropping is becoming an obsession among some politicians and the upper ranks of the current special services.
There has been no improvement in the effectiveness of the fight against crime. The burgeoning paranoia about the use of such eavesdropping is even more unacceptable. Who the instigators of this bacchanalia are is not clear: whether they are figures from the security sector or their former colleagues, or underground structures whose aim is to destabilise the situation. The contents of recorded conversations mysteriously circulate in the media. The Bulgarian Prime Minister also figured in one of the recorded conversations. The contents were discrediting, but he claims it was manipulated.
Beyond these unpleasant facts, and the feeling among Bulgarians is that their institutions are not working properly and that human rights are being brutally undermined. For these reasons, Bulgaria, as a recent member of the European Union, needs help to restructure its special services.
This item is closed.